O’NIELL,' J.
Plaintiff has appealed from a judgment rejecting his demand for cancellation of an assessment on a quantity of rough rice. The issue presented is the same that was decided to-day in the case of the Riverside Irrigation Co. v. Louisiana Tax Commission (No. 25086 ) 92 South. 854.1 For the reasons given in that case,
The judgment appealed from is annulled, and it is now ordered, adjudged and decreed that the tax assessment complained of, for the taxes of 1921, levied on 7,530 sacks of rough rice, assessed at $30,430 and heretofore reduced to $18,200, be canceled from the assessment rolls.

 Ante, P. 186.